t c memo united_states tax_court cari barnes petitioner v commissioner of internal revenue respondent docket no filed date cari barnes for herself lewis a booth ii and paul c feinberg for respondent memorandum findings_of_fact and opinion morrison judge the respondent referred to here as the irs issued a notice_of_deficiency to the petitioner cari v barnes for the and tax years in this notice the irs determined income-tax deficiencies of dollar_figure and dollar_figure for and respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively barnes timely filed a petition under sec_6213 for a redetermination of the deficiencies and the penalties we have jurisdiction under sec_6214 the issues in the case have been narrowed by the parties through a stipulation of settled issues and also partly through the stipulation of facts we resolve the remaining issues as follows barnes has unreported income of dollar_figure for and dollar_figure for barnes is not entitled to a business-expense deduction for barnes barnes financial services for or in excess of the amount conceded by the irs dollar_figure for and dollar_figure for barnes is not entitled to a charitable-contribution deduction for or in excess of the amount allowed by the irs in the notice_of_deficiency dollar_figure for and dollar_figure for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded to the nearest dollar barnes is not entitled to a rental-property-expense deduction that is deductions for the expenses of owning rental property for or except that barnes is entitled to a dollar_figure deduction for real-property taxes for barnes is liable for section-6662 a accuracy-related_penalties for and findings_of_fact some facts have been stipulated and they are so found background during and barnes resided pincite5 bushy creek houston texas barnes has bachelor’s degrees in computer science computer information systems and theology she has a master’s degree in management she has been an accountant since at least and has prepared income-tax returns for individuals since at least during and barnes worked as an accountant for robert half a staffing and temporary-work agency barnes resided in texas when she filed her petition therefore an appeal of our decision in this case would go to the u s court_of_appeals for the fifth circuit unless the parties designate another circuit see sec_7482 and during and barnes also ran a tax-return-preparation business called barnes barnes financial services barnes attached schedules c profit or loss from business to her and tax returns to report the income and expenses of this business a sole_proprietorship she prepared approximately income-tax returns annually as part of this business she leased an office for this business pincite south loop west suite houston texas when handling the work of this business she usually used this office during and barnes also ran a business that performed financial- consulting work for churches barnes attached a second schedule c to each of her and tax returns to report the income and expenses of this business a business that like her tax-return-preparation business was a sole_proprietorship barnes did financial-consulting work for williams temple church of god referred to here as the church or williams temple church in barnes received at least dollar_figure from the church for this financial-consulting work she reported dollar_figure on the second schedule c attached to her tax_return during and barnes also volunteered for williams temple church as the church’s special events coordinator in this volunteer role she ordered food for events hosted at the church reserved party space and purchased supplies the church did not have a reimbursement policy written or otherwise regarding the types of expenses_incurred by church volunteers that the church would reimburse barnes had the authority to approve reimbursements from the church for a number of reimbursement requests submitted to the church barnes made the request and also approved it in date barnes went on a trip to africa during which she visited dar es salaam tanzania and nairobi kenya barnes visited schools and orphanages on the trip barnes also went on safaris during the trip the trip was organized and sponsored by williams temple church barnes paid dollar_figure to genesis travel a travel agency for the trip in exchange for the dollar_figure barnes received airplane tickets meals_and_lodging during and barnes owned a interest_in_real_property pincite north durham drive houston texas referred to here as the durham drive property barnes inherited her interest in the durham drive property from her father titus barnes following his death in barnes’s sister cassandra mallett inherited the other interest in the durham drive property from titus barnes titus barnes’s will gave barnes an option to buy her sister’s interest in the durham drive property for dollar_figure barnes did not buy her sister’s interest in the durham drive property until when she bought it from her sister for only dollar_figure rather than the dollar_figure provided for in the option barnes rented the durham drive property to her cousin timothy dixon during and for dollar_figure per month the record does not show nor does barnes take the position that she shared the rent she received with her sister with whom she co-owned the house at dollar_figure per month barnes was supposed to receive rent of dollar_figure per year dixon missed several of the dollar_figure rent payments as barnes reported on her and tax returns she received from dixon total rent of only dollar_figure in and dollar_figure in barnes did not begin eviction proceedings against dixon despite his missing several rent payments barnes received various payments from her father’s estate during and that were unrelated to the durham drive property these payments are discussed in greater detail infra part a barnes maintained the following ten bank accounts during the and tax years bank of america checking account ending in bank of america checking account ending in bank of america checking account ending in bank of america ira ending in bank of america checking account ending in bank of america savings account ending in bank of america savings account ending in bank of america savings account ending in wells fargo checking account ending in wells fargo savings account ending in barnes made numerous deposits into a number of her bank accounts throughout and barnes’s tax returns a barnes filed a form_1040 u s individual_income_tax_return for the tax_year she reported two exemptions wages of dollar_figure interest_income of zero dividend income of zero a business loss of dollar_figure a net rental-property loss of dollar_figure itemized_deductions of dollar_figure and taxable_income of dollar_figure barnes attached a schedule a itemized_deductions to her tax_return she reported among other things real-estate taxes of dollar_figure and total charitable_contributions of dollar_figure the schedule a did not report the amount of any individual charitable_contribution or the names of the donee organizations on the schedule c for barnes barnes financial services for barnes reported gross_receipts of dollar_figure total expenses of dollar_figure and net business income of dollar_figure on the schedule c for her financial-consulting work with churches for barnes reported gross_receipts of dollar_figure total expenses of dollar_figure and a net business loss of dollar_figure as mentioned above barnes reported a net business loss of dollar_figure on her tax_return this was calculated as follows business business income loss barnes barnes financial services financial-consulting work with churches net business income loss dollar_figure big_number big_number barnes attached to her tax_return a schedule e supplemental income and loss to report the income and expenses for the durham drive property under the heading of residential_rental_property on this schedule e barnes reported rent received of dollar_figure expenses of dollar_figure and a net rental-property loss of dollar_figure from the durham drive property for b barnes filed a form_1040 for the tax_year she reported two exemptions wages of dollar_figure interest_income of dollar_figure dividend income of zero a business loss of dollar_figure a net rental-property loss of dollar_figure itemized_deductions of dollar_figure and taxable_income of dollar_figure barnes attached a schedule a to her tax_return she reported among other things real-estate taxes of dollar_figure and total charitable_contributions of dollar_figure the schedule a did not report the amount of any individual charitable_contribution or the names of the donee organizations on the schedule c for barnes barnes financial services for barnes reported gross_receipts of dollar_figure total expenses of dollar_figure and a net business loss of dollar_figure on the schedule c for her financial-consulting work with churches for barnes reported gross_receipts of dollar_figure total expenses of dollar_figure and a net business loss of dollar_figure as mentioned above barnes reported a net business loss of dollar_figure on her tax_return this was calculated as follows business business income loss barnes barnes financial services financial-consulting work with churches net business income loss dollar_figure big_number barnes attached to her tax_return a schedule e to report the income and expenses for the durham drive property under the heading of residential_rental_property on this schedule e barnes reported rents received of dollar_figure expenses of dollar_figure including dollar_figure in property taxes and a net rental- property loss of dollar_figure from the durham drive property for reconstruction of barnes’s income notice_of_deficiency in date the irs reconstructed barnes’s income for the and tax years through a bank-deposits analysis for each year the irs’s bank- deposits analyses for and consisted of the following steps the irs totaled the deposits into barnes’s bank accounts the irs subtracted what it determined to be nontaxable deposits such as transfers between accounts and such as deposits that it determined were traceable to nontaxable sources the irs subtracted the amounts of income that barnes had reported on her tax returns including wages interest gross_receipts reported on the two schedules c for each year and rents reported on the schedule e for each year the resulting amounts for each year were considered by the irs to be barnes’s unreported income for each year these amounts of unreported income thus determined were dollar_figure and dollar_figure for and respectively on date the irs issued the notice_of_deficiency to barnes for the and tax years determining income-tax deficiencies and accuracy- related penalties as noted supra the notice_of_deficiency incorporated the irs’s determinations of barnes’s unreported income from the bank-deposits analyses explained supra the notice_of_deficiency allowed dollar_figure of the dollar_figure in business-expense deductions claimed by barnes for barnes barnes financial services on her tax_return in particular it allowed c zero of the dollar_figure claimed for advertising the notice_of_deficiency characterized the unreported income as unreported gross_receipts for barnes barnes financial services barnes does not contend that if she indeed has unreported income it should be attributed to her business of financial consulting for churches or her rental of the durham drive property rather than to barnes barnes financial services therefore although we consider the propriety of the irs’s determinations of unreported income in one respect ie whether the income considered by the irs to be unreported income was indeed income and unreported we do not consider whether the unreported income is attributable to barnes barnes financial services as opposed to her business of financial consulting for churches or her rental of the durham drive property c zero of the dollar_figure claimed for car and truck expenses c c c c c c c zero of the dollar_figure claimed for depreciation dollar_figure of the dollar_figure claimed for office rent dollar_figure of the dollar_figure claimed for supplies zero of the dollar_figure claimed for taxes and licenses zero of the dollar_figure claimed for travel zero of the dollar_figure claimed for meal and entertainment_expenses and zero of the dollar_figure claimed for other expenses the notice_of_deficiency allowed dollar_figure of the dollar_figure in business-expense deductions claimed by barnes for barnes barnes financial services on her tax_return in particular it allowed c c c c c c c zero of the dollar_figure claimed for advertising zero of the dollar_figure claimed for car and truck expenses zero of the dollar_figure claimed for contract labor zero of the dollar_figure claimed for depreciation dollar_figure of the dollar_figure claimed for insurance dollar_figure for legal and professional services rather than the dollar_figure claimed dollar_figure of the dollar_figure claimed for office rent c dollar_figure of the dollar_figure claimed for supplies c c c c zero of the dollar_figure claimed for taxes and licenses zero of the dollar_figure claimed for meal and entertainment_expenses dollar_figure of the dollar_figure claimed for utilities and dollar_figure of the dollar_figure claimed for other expenses the notice_of_deficiency disallowed the full dollar_figure of business-expense deductions barnes claimed for her financial-consulting work with churches on her tax_return the notice_of_deficiency disallowed the full dollar_figure of business-expense deductions barnes claimed for her financial-consulting work with churches on her tax_return the notice_of_deficiency disallowed all rental-property-expense deductions barnes claimed dollar_figure for and dollar_figure for and recharacterized the amounts barnes reported as rental income for both dollar_figure and dollar_figure as barnes’s other income instead of rental income the irs’s recharacterization of the rents from rental income to other income did not affect its calculation of the amount of the deficiency therefore we do not consider the propriety of this recharacterization the notice_of_deficiency allowed charitable-contribution deductions of dollar_figure for instead of the dollar_figure barnes claimed and dollar_figure for instead of the dollar_figure barnes claimed the notice_of_deficiency determined that barnes has unreported dividend income of dollar_figure for and dollar_figure for after issuing of the notice_of_deficiency the irs made revisions to its bank- deposits analyses the irs’s litigating position ie the position the irs presents to the court in this case regarding the amounts of barnes’s unreported income for and is based on these revised bank-deposits analyses exhibit 4-j in the trial record consists of copies of the irs’s original and revised bank-deposits analyses and summaries thereof for the tax_year exhibit 5-j in the trial record includes copies of the irs’s original and revised bank-deposits analyses and summaries thereof for the tax_year in its revised bank-deposits analysis for the tax_year the irs determined that dollar_figure of the dollar_figure of bank_deposits that it had treated as unreported income in the original bank-deposits analysis should be excluded from income as a result the irs’s revised bank-deposits analysis determined that barnes’s unreported income for was dollar_figure as with the original bank- deposits analysis for the irs computed this amount of unreported income by subtracting various nontaxable items and already-reported items of income from the total amount of deposits into eight of barnes’s ten bank accounts in the irs computed the total deposits into barnes’s bank accounts in as follows the two bank accounts which barnes maintained during and that the irs did not include in its reconstruction of barnes’s income were a bank of america ira ending in and a bank of america savings account ending in the only deposits to these two bank accounts consisted of interest_income the total amount of such interest was dollar_figure in and dollar_figure in it appears that the irs did not include the dollar_figure of interest deposits in its dollar_figure total of bank_deposits for and that the irs did not include the dollar_figure of interest deposits in its dollar_figure total of bank_deposits for the irs does not assert that there should be an increase in barnes’s income on account of these two bank accounts we decline to consider whether these amounts were unreported income barnes’s bank-account statements reflected that she received and deposited dividends no dividends were reported on her returns to account for these unreported dividends the notice_of_deficiency adjusted barnes’s income upward the revised bank-deposits analysis also recognized that barnes received the dividends but the dividends were subtracted from the amounts of barnes’s unreported income determined under the revised bank-deposits analysis the subtraction was appropriate we believe because the dividends were included in barnes’s income by the notice_of_deficiency separate and apart from the bank- deposits analysis the parties have stipulated that barnes earned the dividend income this means they agree that the dividend adjustments in the notice_of_deficiency were correct if the revised bank-deposits analysis had also included the dividends in barnes’s income this would have resulted in double counting the dividends bank account bank of america checking bank of america checking bank of america checking bank of america checking bank of america savings bank of america savings wells fargo checking wells fargo savings total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in its revised bank-deposits analysis for the tax_year the irs determined that dollar_figure of the dollar_figure of bank_deposits it had treated as unreported income in the original bank-deposits analysis should be excluded from income as a result the irs’s revised bank-deposits analysis determined that barnes’s unreported income for was dollar_figure as with the original bank- deposits analysis for the irs computed this amount of unreported income by subtracting various nontaxable items and already-reported items of income from the total amount of deposits into eight of barnes’s ten bank accounts in the irs computed the total deposits into barnes’s bank accounts in as follows bank account bank of america checking bank of america checking bank of america checking bank of america checking bank of america savings bank of america savings wells fargo checking wells fargo savings total stipulations and concessions amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure before trial the parties agreed to a stipulation of facts and a stipulation of settled issues we adopt their stipulations as stated above for barnes deducted dollar_figure of total expenses on her second schedule c which was the schedule she used for her financial-consulting work for churches the deduction for these expenses was disallowed in the notice_of_deficiency in the stipulation of settled issues the parties stipulated that in settlement of the adjustments in the respondent’s notice_of_deficiency a ll of petitioner’s barnes’s expenses related to her schedule c-2 activity financial- consulting work for churches are classified as startup expenses in taxable_year the irs takes the position that this means that the expenses of barnes’s financial-consulting work for churches for are not immediately deductible for the tax_year but must be amortized by barnes ratably over a period of months see sec_195 see also sec_1_195-1 income_tax regs barnes does not disagree on her second schedule c for barnes reported income for this business of dollar_figure and expenses of dollar_figure in the stipulation of settled issues the parties stipulated that in settlement of the adjustments in the respondent’s notice_of_deficiency barnes is allowed to deduct expenses to the extent of her income for this business it is undisputed that barnes’s income for this business for was dollar_figure accordingly the parties agreed that barnes is allowed to claim total expenses of dollar_figure for her financial-consulting work for churches for therefore barnes’s net_income loss from her financial-consulting work for churches for is zero the stipulation of facts contains a table that is a summary of the expenses claimed by petitioner and the amounts respondent alleges have been substantiated this table relates exclusively to the expenses that barnes claimed as deductions for barnes barnes financial services for and neither party explained which month begins the 180-month period item advertising car and truck expenses contract labor depreciation insurance internet legal services meals entertainment office rent office telephone other expenses bank fees other expenses cellular phone other expenses donations other expenses postage other expenses professional development other expenses publications supplies taxes and licenses travel utilities total dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number after this table in the stipulation of facts is the following statement petitioner barnes is not in agreement with the amounts listed for car truck expenses insurance expenses publications other expenses publications and internet expenses for taxable years and the amount listed for supplies expenses for taxable_year and the amount listed for office telephone for taxable_year thus this post-table statement expresses barnes’s disagreement with ten of the amounts listed in the table we now explain the significance of the amounts listed in the table first all the amounts listed and which are greater than zero are the amounts the irs conceded to be deductible for the described categories and years we conclude this is so because the stipulation of facts refers to the amounts in the table as amounts respondent the irs alleges have been substantiated the stipulation by the irs that it alleges that barnes has substantiated the amount of a deduction is tantamount to a concession by the irs that the amount is deductible second the amounts in the table are amounts that barnes agrees are deductible for the described categories and years with the exception of the ten amounts specified in the statement following the table this statement which expresses barnes’s lack of agreement with these ten amounts implies that barnes is in agreement with all the other_amounts in the table to illustrate the effect of the post-table statement it is helpful to reproduce the table in the stipulation of facts with each of the ten specified amounts in bold the stipulation of facts uses the word alleges in an admittedly unusual sense normally when one says a party alleges a position that means that the position would favor the alleging party if the position were adopted by a court item advertising car and truck expenses contract labor depreciation insurance internet legal services meals entertainment office rent office telephone other expenses bank fees other expenses cellular phone other expenses donations other expenses postage other expenses professional development other expenses publications supplies taxes and licenses travel utilities total dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number to summarize the amounts not in bold are amounts to which both barnes and the irs agreed and the ten amounts in bold are the amounts that the irs agreed barnes is entitled to deduct and for which as of the stipulation of facts barnes preserved the right to prove a higher amount the stipulation of facts executed by the parties at the beginning of trial reflects the parties’ positions at the beginning of trial the parties’ positions regarding unresolved items in the table are further established by the parties’ statements at trial and the parties’ statements in their post-trial briefs we explain these statements and the effect of these statements below at trial barnes conceded on the record that she was not entitled to deduct office-telephone expenses for accordingly barnes is not entitled to a deduction for office-telephone expenses for during trial and in her post-trial briefs barnes did not present any argument that she is entitled to deductions in excess of the amounts in the table for either insurance expenses or other expenses publications for or therefore she has conceded that the amounts in the table for these categories for and are correct see eg 63_tc_395 accordingly barnes is entitled to deductions of dollar_figure for insurance expenses for dollar_figure for insurance expenses for and zero for other expenses publications for and in her post-trial briefs barnes contends that she is entitled to deductions in excess of the amounts agreed to as deductible by both her and the irs for cell- phone expenses and depreciation for and as explained supra in the stipulation of facts barnes agreed with the irs on the deductible amounts for both of these categories for and barnes has not provided us with any reason to relieve her of this agreement under the circumstances we do not relieve barnes of the agreement in question and accordingly we will not further address her claims raised in her post-trial briefs that she is entitled to deductions in excess of the amounts agreed to in the stipulation of facts as deductible by both barnes and the irs for cell-phone expenses or depreciation for or see rule e barnes is entitled to deductions of dollar_figure for cell-phone expenses for dollar_figure for cell-phone expenses for zero for depreciation for and dollar_figure for depreciation for to summarize only the following business-expense deductions need to be resolved car and truck expenses for and internet expenses for and and supplies expenses for the following two tables reflect for each respective tax_year the categories of unresolved business_expenses that barnes reported on her schedule c for barnes barnes financial services and for each of these categories a the amounts barnes claimed on the schedule c b the amounts allowed by the irs in the notice_of_deficiency c the amounts conceded by the irs in the stipulation of facts and d the amounts determined by the court determinations which are explained infra part tax_year category car and truck expenses internet amount per return dollar_figure irs position in notice_of_deficiency irs position reflected in stipulation of facts dollar_figure amount determined by the court dollar_figure tax_year category car and truck expenses internet supplies amount per return dollar_figure big_number irs position in notice_of_deficiency dollar_figure irs position reflected in stipulation of facts dollar_figure big_number amount determined by the court dollar_figure big_number opinion barnes had unreported income of dollar_figure for and dollar_figure for the irs reconstructed barnes’s income using the bank-deposits method for the and tax years the irs contends that barnes failed to report income of dollar_figure for and dollar_figure for barnes contends that all bank_deposits that the irs treated as unreported income were attributable to various nontaxable sources sec_6001 requires all taxpayers to maintain adequate books_and_records of taxable_income if a taxpayer fails to keep adequate_records then the irs may reconstruct the taxpayer’s income by any reasonable method that clearly reflects income see eg sec_446 348_us_121 one acceptable method is the bank-deposits method 102_tc_632 96_tc_858 aff’d 959_f2d_16 2d cir when using the bank-deposits method the irs assumes that if a taxpayer is engaged in an income-producing activity and makes deposits to bank accounts then those deposits less amounts identified as nonincome items and deductions constitute taxable_income see clayton v commissioner t c pincite barnes was engaged in three income-producing activities during the years at issue setting aside her work as an employee of robert half her tax-return- preparation business barnes barnes financial services her financial- consulting work for churches and her collection of rent for the durham drive property with respect to her tax-return-preparation business which appears to be the most financially significant of the three activities barnes did not keep any informal or formal books of account to record her income and expenses nor did she retain a bookkeeper or accountant she also kept inadequate records for the expenses of the durham drive property barnes made numerous deposits into multiple bank accounts that were not attributable to her work as an employee of robert half under these circumstances we conclude that it was reasonable for the irs to use the bank-deposits method to reconstruct barnes’s income for and see eg sec_446 holland u s pincite the notice_of_deficiency issued by the irs to barnes incorporated the irs’s determinations of unreported income made in the irs’s original bank-deposits analyses after issuing the notice_of_deficiency the irs revised its bank-deposits analyses for the and tax years the irs’s litigating position regarding barnes’s unreported income is based on the revised bank-deposits analyses the irs’s revised bank-deposits analysis for reduced the amount it determined to be barnes’s unreported income from dollar_figure to dollar_figure the revised bank- deposits analysis for treated several deposits as nontaxable which had previously been treated as taxable in the original bank-deposits analysis for the revised bank-deposits analysis for also treated four deposits totaling dollar_figure as taxable which had previously been treated as nontaxable in the original bank-deposits analysis for the irs’s revised bank-deposits analysis for reduced the amount it determined as barnes’s unreported income from dollar_figure to dollar_figure by treating several deposits as nontaxable which had previously been treated as taxable in the original bank-deposits analysis for barnes argues that the deposits that the irs determined to be unreported income were attributable to various nontaxable sources barnes does not contend that any of the bank_deposits determined by the irs to be unreported income were already reported by her as income in support of her argument barnes provided three types of evidence her own testimony copies of checks that she received and a spreadsheet she prepared and labeled sources of non-taxable income checks this spreadsheet was admitted pursuant to an agreement by the parties that the spreadsheet should be treated by the court as if it were barnes’s testimony accordingly we treat the spreadsheet as barnes’s testimony the spreadsheet lists alleged deposits that barnes claimed originated from nontaxable sources but that she claims the irs included in her income the spreadsheet has the following information barnes also argues that the irs misapplied the bank-deposits method because as she vaguely asserts the irs did not conduct an analysis of the cancelled checks currency expenditures and cash on hand barnes does not explain exactly what she means by this furthermore she raised this argument in the last brief she filed a brief for which the irs did not have an opportunity to respond we decline to consider barnes’s vague and untimely argument during trial the attorney for the irs said that as long as there’s no determination that respondent the irs agrees with her explanations if you’d like to treat her explanations in this document as her direct testimony and you as a fact-finder make the ultimate determination as to credibility then we are fine with that the amount of the alleged deposit the date of the alleged deposit the name of the bank account for most of the alleged deposits the date on which barnes alleged she originally received the money allegedly deposited the alleged nontaxable source of the money the following table summarizes the spreadsheet alleged source of unreported deposits funds from her father’s estate reimbursements from williams temple church reimbursements from insurance_companies for property damage federal income-tax refunds store and merchant refunds reimbursements from various sources repayments of loan principal from clients friends and family redeposit of unused american express traveler’s checks reimbursement of attorney’s fees paid on behalf of father’s estate reimbursement for court fees paid on behalf of client gift from cousin deposits from personal funds or other loans not previously reported total1 amount in amount in dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure the total_amounts for both years that barnes claimed were treated as unreported income by the irs dollar_figure and dollar_figure are significantly greater than the amounts actually treated as unreported income by the irs dollar_figure for and dollar_figure for this is because some of the amounts in the spreadsheet were not deposited in barnes’s bank accounts and therefore did not show up in the irs’s revised bank-deposits analyses some of the amounts in the spreadsheet were deposited in barnes’s bank accounts but the irs did not consider them to be income and some of the amounts in the spreadsheet were deposited in barnes’s bank accounts but the irs determined they had already been reported by barnes the irs argues that barnes failed to prove that any of the deposits into her bank accounts that the irs determined to be unreported income are traceable to the nontaxable sources listed above barnes’s argument as we explained is that the irs erroneously included in her income deposits that were not actually income for her argument to prevail all four of the following conditions must be true barnes received an amount the amount was nontaxable she deposited the amount into her bank accounts and the irs treated this deposit as income in its bank-deposits analyses see clayton v commissioner t c pincite barnes’s argument requires the resolution of factual matters to resolve a factual matter in its favor the party bearing the burden_of_proof must prove the fact by a preponderance_of_the_evidence 88_tc_38 we now consider which party bears the burden_of_proof regarding the facts underlying barnes’s challenge to the irs’s revised bank-deposits analyses the following general rules regarding who bears the burden_of_proof are pertinent the taxpayer generally bears the burden of proving that the determinations in the notice_of_deficiency are erroneous rule a 290_us_111 the irs bears the burden_of_proof regarding any new_matter rule a n ew matter includes a new_theory that requires the presentation of different evidence see 93_tc_500 the irs bears the burden_of_proof regarding an increased deficiency rule a the irs bears the burden_of_proof for issues for which the taxpayer shows that the requirements of sec_7491 and are satisfied 116_tc_438 see 135_tc_471 aff’d 668_f3d_888 7th cir n sec_7491 requires the taxpayer to present credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s tax_liability credible_evidence is evidence that after critical analysis would constitute a sufficient basis for deciding the issue in favor of the taxpayer if no contrary evidence were submitted higbee v commissioner t c pincite n sec_7491 requires the taxpayer to comply with substantiation and record-keeping requirements and cooperate with the irs’s reasonable requests for witnesses information documents meetings and interviews in addition the following principles apply when the notice_of_deficiency is based on the bank-deposits method of reconstructing income the taxpayer generally bears the burden of proving that the reconstruction is in error and may do so in whole or in part by proving that a deposit is not taxable see clayton v commissioner t c pincite the irs is not required to show a likely source_of_income for each deposit id citing 64_tc_651 aff’d 566_f2d_2 6th cir dollar_figure in this case four of the deposits that the irs determined were taxable were determined to be taxable only after it issued the notice_of_deficiency these four deposits totaling dollar_figure involve new_matter because determining whether the cases cited for these principles 102_tc_632 and 64_tc_651 aff’d 566_f2d_2 6th cir did not consider the effect of sec_7491 which was added to the internal_revenue_code in the four deposits were unreported income requires evidence different from the evidence related to the adjustments in the notice_of_deficiency so the irs has the burden_of_proof with respect to the four deposits see rule a imposing burden_of_proof on irs for new_matter we conclude infra part e that barnes has shown by a preponderance_of_the_evidence that all four of these deposits were attributable to nontaxable sources therefore even if barnes had the burden_of_proof we would still conclude that these four deposits are not taxable we hold that these four deposits in totaling dollar_figure each of which is described in greater detail infra part e ii are not taxable and the irs’s determination of barnes’s unreported income for should be reduced by dollar_figure for all the remaining deposits determined to be taxable by the irs ie the deposits determined to be taxable by the irs other than the four deposits totaling dollar_figure the irs’s determinations were made as part of the notice_of_deficiency therefore barnes should have the burden of proving that the remaining deposits are not taxable see clayton v commissioner t c pincite taxpayer has burden of proving that deposits are not taxable in challenging bank-deposits analysis underlying notice_of_deficiency the only potential exception is section a if barnes were to satisfy sec_7491 including the requirement that she present credible_evidence then the burden_of_proof would shift to the irs with respect to that factual issue to consider the effect of sec_7491 we divide the remaining deposits into two groups according to the conclusions made later in our opinion the first group of the remaining deposits consists of those deposits for which we conclude later in the opinion barnes has proven by a preponderance_of_the_evidence were attributable to nontaxable sources as we explain later barnes has proven by a preponderance_of_the_evidence that deposits treated as income by the irs totaling dollar_figure in described in specific detail infra part sec_1 b i and f i and dollar_figure in described in specific detail infra part sec_1 b ii e ii and g were attributable to nontaxable sources for these deposits even if the burden_of_proof were placed on the irs we would still conclude that these deposits were not taxable therefore it is unnecessary for us to determine whether barnes has satisfied sec_7491 with respect to the factual issues relevant to these the irs revised its bank-deposits analyses after the notice_of_deficiency but the revision did not cause an increase in the deficiency see rule a imposing burden_of_proof on irs for increased deficiencies although the irs conceded that some deposits determined to be income in the notice_of_deficiency are not income barnes still has the burden_of_proof regarding all other deposits determined to be income in the notice_of_deficiency 18_tc_1159 aff’d per curiam 217_f2d_952 9th cir deposits see 131_tc_185 we hold that dollar_figure of deposits determined by the irs to be includible in income for are not includible in income and dollar_figure of deposits determined by the irs to be includible in income for are not includible in income we therefore hold that the irs’s determination of barnes’s unreported income for should be reduced by dollar_figure which excludes the dollar_figure mentioned in the paragraph above and that the irs’s determination of barnes’s unreported income for should be reduced by dollar_figure we conclude later in the opinion that barnes has not proven by a preponderance_of_the_evidence that the remaining deposits in the second group were attributable to nontaxable sources these conclusions are discussed infra part a through l for each of these deposits we hereby find although we do not make a detailed explanation for this finding that barnes failed to present credible_evidence that the deposits are nontaxable thus sec_7491 has not been satisfied with respect to these remaining deposits and barnes bears the burden_of_proof with respect to them our conclusions about the burden_of_proof regarding the bank-deposits method are summarized in the chart below this chart covers all deposits determined by the irs to be unreported income in its revised bank-deposits analyses deposits determined to be taxable by the irs after the notice_of_deficiency deposits determined to be taxable by the irs in the notice_of_deficiency deposits that barnes proved by a preponderance_of_the_evidence are nontaxable these are four deposits in totaling dollar_figure for these deposits the irs has the burden_of_proof this is the first group of deposits mentioned in the text for these deposits there is no need to determine who has the burden_of_proof given our finding that barnes has proven by a preponderance_of_the_evidence that these deposits are nontaxable deposits that barnes failed to prove by a preponderance_of_the_evidence are nontaxable no such deposits this is the second group of deposits mentioned in the text we find that barnes did not produce credible_evidence that these deposits are nontaxable therefore barnes has the burden_of_proof regarding these deposits a funds from her father’s estate barnes received the following five checks from the estate of her father titus barnes a check for dollar_figure received in a check for dollar_figure received in a check for dollar_figure received in a check for dollar_figure received in and a check for dollar_figure received in barnes claims that the five checks she received from her father’s estate were either inheritance or reimbursement for various expenses that barnes personally incurred on behalf of her father’s estate before his will was probated gross_income does not include the value of property acquired by inheritance sec_102 nor does gross_income include amounts received as reimbursement or loan repayment see eg 461_us_300 barnes did not directly deposit the five checks she received from her father’s estate into her bank accounts instead she testified that she cashed them kept the cash at home and later deposited the cash into her bank accounts in amounts that did not correspond to the amounts of the checks however barnes did not prove that she kept track of the cash from the five checks or that she segregated this cash from her other cash in our view it is as likely that she spent the cash from the five checks as that she deposited this cash into her bank accounts accordingly we cannot determine that any amounts that barnes received from her father’s estate were actually deposited into her bank accounts barnes failed to prove by a preponderance_of_the_evidence that any deposits into the bank accounts used by the irs in its revised bank-deposits analyses were attributable to nontaxable amounts that she received from her father’s estate accordingly we hold that no adjustments to the irs’s determinations of barnes’s unreported income for or for these amounts are warranted b reimbursements from williams temple church i for barnes claims that she had deposits into her bank accounts totaling dollar_figure that were attributable to reimbursements received from williams temple church but were treated as income by the irs she identifies these deposits as follows amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure bank account date deposited date date date date date date date date as an initial matter we conclude that the amounts identified in the table above of dollar_figure dollar_figure dollar_figure and dollar_figure the dollar_figure identified in the spreadsheet as a date deposit were deposited into barnes’s bank accounts and were already treated as nontaxable deposits by the irs in its revised bank- deposits analysis for therefore no adjustment to the irs’s determination of barnes’s unreported income for is warranted for these amounts the remaining amounts identified in the table above are dollar_figure dollar_figure dollar_figure and dollar_figure the dollar_figure identified in the spreadsheet as a date deposit we address these four amounts below the trial record contains a check written to barnes from williams temple church for dollar_figure that barnes deposited into her bank account ending in on date the notation on the memo line of this check reads reimb printer for pastor’s office the trial record also contains a check request form a form apparently used by williams temple church to record requests that the church make a payment the name of the person requesting the payment the name of the person approving the payment the requested amount of the payment the requested payee and the purpose of the payment that corresponds to this dollar_figure check the form indicates that this dollar_figure check was to be paid to barnes and was for a printer meredith jenkins signed this form as the requester and barnes signed this form as the approver the irs treated this dollar_figure deposit as income in its revised bank-deposits analysis for we conclude that this dollar_figure deposit was attributable to a nontaxable reimbursement from the church and must be excluded from barnes’s income for the tax_year the trial record contains a check written to barnes from williams temple church for dollar_figure that barnes deposited into her bank account ending in on date the notation on the memo line of this check reads food for superbowl outreach the trial record also contains a check request form indicating that this dollar_figure check was to be paid to barnes and was for food-- super bowl jenkins signed this form as the requester and barnes signed this form as the approver the irs treated this dollar_figure deposit as income in its revised bank-deposits analysis for we conclude that this dollar_figure deposit was attributable to a nontaxable reimbursement from the church and must be excluded from barnes’s income for the tax_year the trial record contains a check written to barnes from williams temple church for dollar_figure that barnes deposited into her bank account ending in on date the notation on the memo line of this check reads reimb funds spent for leadership conference the trial record also contains a check request form indicating that this dollar_figure check was to be paid to barnes and was for a leadership conference this form was signed by barnes as both the requester and approver the irs treated this dollar_figure deposit as income in its revised bank-deposits analysis for we conclude that this dollar_figure deposit was attributable to a nontaxable reimbursement from the church and must be excluded from barnes’s income for the tax_year the trial record contains a check written to barnes from williams temple church for dollar_figure that she claims was deposited into her bank account ending in on date which is also the date of the check there is no dollar_figure deposit into this bank account or any of her bank accounts on or around this date we conclude that barnes failed to prove by a preponderance_of_the_evidence that she deposited this dollar_figure check into any of her bank accounts accordingly no adjustment to the irs’s determination of barnes’s unreported income for is warranted for this dollar_figure check in sum we hold that the irs’s determination of barnes’s unreported income for must be adjusted to exclude nontaxable deposits totaling dollar_figure ii for barnes claims that she made deposits into her bank accounts totaling dollar_figure that were attributable to reimbursements received from williams temple church but were treated as income by the irs she identifies these deposits as follows amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure bank account date deposited date date date date date date date date date date date date date date as an initial matter we conclude that the dollar_figure identified in the table above was deposited into one of barnes’s bank accounts and was already treated as a nontaxable deposit by the irs in its revised bank-deposits analysis for therefore no adjustment to the irs’s determination of barnes’s unreported income for is warranted for this amount the remaining amounts identified in the table above are dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure we address these amounts below the trial record contains a check written to barnes from williams temple church for dollar_figure that barnes claims was deposited into two of her bank accounts on date through two separate deposits barnes claims that dollar_figure of this dollar_figure was deposited into her bank account ending in on date and the remaining dollar_figure was deposited into her bank account ending in also on date her bank statements show two such deposits on date the notation on the memo line of the dollar_figure check reads reimb christmas gala law enforcement events the trial record also contains a check request form indicating that this check was to be paid to barnes and was for a christmas gala event and a law enforcement event this form was signed by barnes alone the irs treated these two deposits as income in its revised bank-deposits analysis for we conclude that these two deposits into barnes’s bank accounts totaling dollar_figure were attributable to nontaxable reimbursements from the church and must be excluded from barnes’s income for the tax_year barnes failed to provide checks or check request forms for any of the other_amounts which she claims were nontaxable reimbursements she received from the church were deposited into her bank accounts but were treated as income by the irs for there are deposits into her bank accounts on the dates identified by barnes that correspond to a few of these other_amounts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure however the deposit entries on her bank statements do not indicate the payor ie the person who wrote the checks that barnes deposited and therefore we cannot rely on the deposit entries to determine the origin of any of these deposits there are no deposits into barnes’s bank accounts matching any of the other_amounts listed in the table above we conclude that barnes failed to prove by a preponderance_of_the_evidence that she received and subsequently deposited into her bank accounts any nontaxable reimbursements from williams temple church in other than the dollar_figure and dollar_figure amounts described above in sum we hold that the irs’s determination of barnes’s unreported income for must be adjusted to exclude dollar_figure c reimbursements from insurance_companies for property damage i for barnes claims that she received cashed and subsequently deposited a dollar_figure insurance reimbursement check from state farm but the deposit was treated as income by the irs the trial record contains a copy of a check for dollar_figure that barnes received from state farm on date confirming that barnes received this amount barnes testified that she cashed the dollar_figure check and deposited the cash into her bank accounts only a little at a time as needed to make repairs however barnes did not prove that she kept track of the cash from the dollar_figure check or that she segregated this cash from her other cash in our view it is as likely that she spent the cash from this check as that she deposited this cash into her bank accounts barnes failed to prove by a preponderance_of_the_evidence that she deposited into her bank accounts any amount of the dollar_figure check that she received from state farm in accordingly we hold that no adjustment to the irs’s determination of barnes’s unreported income for is warranted ii for barnes claims that she had deposits into her bank accounts totaling dollar_figure that were attributable to reimbursements received from insurance_companies but were treated as income by the irs she identifies these deposits as follows amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure source bank account date deposited farmers insurance farmers insurance farmers insurance state farm insurance farmers insurance safeco insurance state farm insurance date date date date date date date as an initial matter we conclude that the amounts identified in the table above of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure were deposited into barnes’s bank accounts and were already treated as nontaxable deposits by the irs in its revised bank-deposits analysis for therefore no adjustment to the irs’s determination of barnes’s unreported income for is warranted for these amounts the remaining amounts identified in the table above are the two dollar_figure entries for the trial record contains a copy of only one check for dollar_figure that barnes received from farmers insurance on date barnes deposited this check into her bank account ending in on date we conclude that barnes included the deposit of this dollar_figure check twice in the spreadsheet that she contends lists nontaxable deposits treated as income by the irs the irs already identified and treated the dollar_figure deposit attributable to this check as a nontaxable deposit in its revised bank-deposits analysis for accordingly we hold that no adjustment to the irs’s determination of barnes’s unreported income for is warranted for this dollar_figure check d federal income-tax refunds barnes identifies dollar_figure of bank_deposits in and dollar_figure of bank_deposits in by date and amount she contends that these deposits were attributable to federal income-tax refunds and that the irs treated these deposits as income we disagree that the irs treated these deposits as income we conclude that the irs already identified and treated deposits of these amounts as nontaxable deposits in its revised bank-deposits analyses accordingly we hold that no adjustments to the irs’s determinations of barnes’s unreported income for or are warranted e store and merchant refunds a refund from a merchant of an amount the taxpayer previously paid to the merchant is generally not included in gross_income see martell v commissioner tcmemo_2013_115 at although there are exceptions to this general proposition such as the tax-benefit rule see 101_tc_35 the irs has not invoked these exceptions i for barnes claims that she had deposits into her bank accounts totaling dollar_figure that were attributable to nontaxable refunds from stores or merchants but were treated as income by the irs she identifies these deposits as follows amount source bank account date deposited dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure quill american express discover office depot american express american express bank of america bank of america nordstrom target at t office depot partyboy walmart target date date date date date date date date date date date date date date date as an initial matter we conclude that the amounts identified in the table above of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure were deposited into barnes’s bank accounts and were already treated as nontaxable deposits by the irs in its revised bank-deposits analysis for therefore no adjustment to the irs’s determination of barnes’s unreported income for is warranted for these amounts the remaining amounts identified in the table above are dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure these amounts total dollar_figure we conclude that these five amounts were deposited into barnes’s bank accounts and were treated by the irs as income in its revised bank-deposits analysis for we discuss below whether these five deposits are includible in income we conclude that four of the five deposits listed above totaling dollar_figure out of the dollar_figure are nontaxable store or merchant refunds erroneously treated as income by the irs the four deposits totaling dollar_figure are a dollar_figure refund from american express deposited into her bank account ending in on date a dollar_figure refund from discover network deposited into her bank account ending in on date a dollar_figure refund from american express deposited into her bank account ending in on date and a dollar_figure refund from american express deposited into her bank account ending in on date barnes failed to prove by a preponderance_of_the_evidence the source of the fifth deposit which was dollar_figure accordingly we hold that the irs’s determination of barnes’s unreported income for must be adjusted to exclude dollar_figure ii for barnes claims that she had deposits into her bank accounts totaling dollar_figure that were attributable to nontaxable refunds from stores or merchants but were treated as income by the irs she identifies these amounts as follows amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure source bank account date deposited bank of america bank of america target hsbc private label american express quill quill date date date date date date date as an initial matter we conclude that the amounts identified in the table above of dollar_figure dollar_figure dollar_figure and dollar_figure were deposited into barnes’s bank these are the dollar_figure in deposits for which the irs has the burden_of_proof see supra pp accounts and were already treated as nontaxable deposits by the irs in its revised bank-deposits analysis for therefore no adjustment to the irs’s determination of barnes’s unreported income for is warranted for these amounts the remaining amounts identified in the table above are dollar_figure dollar_figure and dollar_figure these amounts total dollar_figure however upon reviewing barnes’s bank statements and the irs’s revised bank-deposit analysis for we conclude that barnes actually had deposits totaling dollar_figure instead of the dollar_figure erroneously asserted by barnes in that were treated as income by the irs but are in our view attributable to nontaxable store or merchant refunds the first such deposit was a dollar_figure refund erroneously identified by barnes in her briefs as a deposit of only dollar_figure rather than dollar_figure from bank of america deposited into her bank account ending in on date the second such deposit was a dollar_figure refund also erroneously identified by barnes in her briefs as a deposit of only dollar_figure rather than dollar_figure from bank of america deposited into her bank account ending in on date the third such deposit was a dollar_figure refund from american express deposited into her bank account ending in on date these three deposits totaling dollar_figure are nontaxable deposits traceable to store or merchant refunds that were erroneously treated as income for by the irs accordingly we hold that the irs’s determination of barnes’s unreported income for must be adjusted to exclude dollar_figure f reimbursements from various sources i for barnes claims that she had deposits into her bank accounts totaling dollar_figure that were attributable to reimbursements from various sources but were treated as income by the irs she identifies these deposits as follows amount source bank account date deposited dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure brenda ozen bank of america wells fargo verizon ora robinson date date date date date as an initial matter we conclude that the amounts identified in the table above of dollar_figure and dollar_figure were deposited into barnes’s bank accounts and were already treated as nontaxable deposits by the irs in its revised bank-deposits analysis for therefore no adjustment to the irs’s determination of barnes’s unreported income for is warranted for these amounts the remaining amounts identified in the table above are dollar_figure dollar_figure and dollar_figure we address these three amounts below we conclude that the amounts of dollar_figure and dollar_figure were deposited into barnes’s bank accounts and were treated as income by the irs but are in our view attributable to nontaxable reimbursements from various sources the dollar_figure deposit was a dollar_figure refund from bank of america that was deposited into her bank account ending in on date specific and credible testimony by barnes established that the dollar_figure deposit was attributable to a dollar_figure reimbursement she received from ora robinson barnes’s aunt and subsequently deposited into her bank account ending in on date regarding the third deposit of dollar_figure barnes contends that she made a dollar_figure deposit into her bank account ending in on date that this deposit was attributable to a reimbursement check that she received from brenda ozen and that this deposit was treated as income by the irs barnes did not provide a copy of this dollar_figure check there is no dollar_figure deposit into barnes’s bank account ending in on this date barnes failed to prove by a preponderance_of_the_evidence that she received a dollar_figure reimbursement check from brenda ozen or that she subsequently deposited such a dollar_figure check into any of her bank accounts accordingly we hold that the irs’s determination of barnes’s unreported income for must be adjusted to exclude dollar_figure ii for barnes claims that she had deposits into her bank accounts totaling dollar_figure that were attributable to reimbursements from various sources but were treated as income by the irs she identifies these deposits as follows amount dollar_figure dollar_figure dollar_figure source bank account date deposited unidentified source wells fargo ora robinson date date date there is a deposit of dollar_figure into her bank account ending in on date but the source of this deposit is not determinable from the bank statements and barnes did not describe the source of this deposit there is no check in the record for that amount there is also a deposit of dollar_figure into her bank account ending in on date but we are unable for similar reasons to confirm the source of this deposit there is no deposit of dollar_figure into barnes’s bank account ending in on date barnes failed to prove by a preponderance_of_the_evidence that any of these alleged nontaxable amounts were deposited into her bank accounts accordingly we hold that no adjustment to the irs’s determination of barnes’s unreported income for is warranted for these amounts g repayments of loan principal from clients friends and family barnes claims that she received and subsequently deposited into her bank accounts dollar_figure in and dollar_figure in that these deposits were attributable to repayments of the principal of loans that she had made to clients friends and family and that the irs treated these deposits as income gross_income also does not include amounts received as repayments of loans see eg commissioner v tufts u s pincite barnes testified that she regularly made informal loans to clients friends and family members if barnes in fact lent money to her friends family or clients and was repaid then the amounts representing repayments are not income see eg id barnes testified that the loans she made were informal that they were not memorialized by any formal agreements that she did not charge interest and that she did not charge penalties for late payments barnes claims that when she was repaid for these alleged loans she deposited the repayments into her various bank accounts the trial record contains documentary_evidence of the existence of only one of these alleged loans specifically there is a dollar_figure check from sylvia law a friend of hers from church which barnes received in and which barnes claims was the repayment of a dollar_figure loan to law in her testimony barnes described only this loan with any specificity barnes credibly testified that she lent law dollar_figure and that law subsequently repaid barnes that same amount the dollar_figure check written to barnes from law was deposited into barnes’s bank account ending in on date the irs treated this deposit as income in its revised bank-deposits analysis for given barnes’s testimony and the documentary_evidence we conclude that this dollar_figure deposit was from a nontaxable loan repayment and that it should be excluded from barnes’s income for we are unable to determine whether barnes deposited into her bank accounts any other loan repayments the sole evidence that she received any other loan repayments or that she deposited such amounts into her bank accounts is barnes’s uncorroborated testimony via the spreadsheet we are not required to and do not rely on barnes’s self-serving and unsubstantiated testimony to establish that she received any other loan repayments or that she deposited such amounts into her bank accounts see 87_tc_74 barnes also attempted to enter into evidence affidavits from six different individuals each of whom barnes alleges repaid her for personal loans she made to them however these affidavits were excluded from evidence as inadmissible hearsay barnes failed to prove by a preponderance_of_the_evidence that any deposits into the bank accounts used by the irs in its revised bank-deposits analyses were attributable to nontaxable repayment of loan principal other than the dollar_figure from sylvia law in in sum we hold that no adjustment to the irs’s determination of barnes’s unreported income for is warranted but that the irs’s determination of barnes’s unreported income for should be adjusted to exclude dollar_figure h redeposit of unused american express traveler’s checks barnes claims that a dollar_figure deposit into her bank account ending in was attributable to a nontaxable refund for dollar_figure of unused american express traveler’s checks the irs already identified and treated this dollar_figure deposit as nontaxable in its revised bank-deposits analysis for accordingly we hold that no adjustment to the irs’s determination of barnes’s unreported income for is warranted i reimbursement of attorney’s fees paid on behalf of father’s estate the trial record contains a copy of a check that barnes wrote to clement aldridge for dollar_figure on date that has the word wills in the memo line barnes identifies aldridge as the attorney who wrote a will for titus barnes barnes claims that on date she received a dollar_figure payment from jesse walker an unidentified person whom we assume arguendo was associated with the estate of titus barnes as a reimbursement for this expense and that she deposited this dollar_figure into her bank account ending in on that same day there is no dollar_figure deposit into any of barnes’s bank accounts on or around date the date that barnes claimed to have deposited the amount barnes failed to prove by a preponderance_of_the_evidence that any deposits into her bank accounts were attributable to this alleged nontaxable reimbursement accordingly we hold that no adjustment to the irs’s determination of barnes’s unreported income for is warranted j reimbursement for court fees paid on behalf of client barnes’s spreadsheet which we treat as her testimony states that a dollar_figure deposit into her bank account ending in on date was attributable to a reimbursement from a client of barnes barnes financial services tim hadley for court fees that barnes had paid on his behalf the irs already identified and treated this dollar_figure deposit as nontaxable in its revised bank-deposits analysis for accordingly we hold that no adjustment to the irs’s determination of barnes’s unreported income for is warranted k gift from cousin barnes claims that a dollar_figure deposit into her bank account ending in on date was attributable to a nontaxable_gift that she received from her cousin darnell barnes the sole evidence that this dollar_figure deposit was attributable to a nontaxable_gift is barnes’s uncorroborated testimony via the spreadsheet we are not required to and do not rely on barnes’s self-serving and unsubstantiated testimony see tokarski v commissioner t c pincite barnes failed to prove by a preponderance_of_the_evidence that she received this alleged gift or that the dollar_figure deposit that she identified was attributable to a nontaxable_gift accordingly we hold that no adjustment to the irs’s determination of barnes’s unreported income for is warranted l deposits from personal funds or other loans not previously reported in her briefs barnes asserts that she made various deposits into her bank accounts totaling dollar_figure in and dollar_figure in all of which according to in her briefs barnes asserts that this dollar_figure was deposited into her bank account in the check barnes received for this payment is dated date and was deposited into her bank account ending in on date therefore the irs was correct to subtract this dollar_figure amount from her bank_deposits for the tax_year not the tax_year her were attributable to personal funds or other loans not previously reported her spreadsheet which we treat as her testimony contains information about these deposits including the date of the deposit the bank account the amount of the deposit and a description of the nontaxable source of the money a review of the bank statements shows that these deposits listed in her spreadsheet were real deposits however the bank-statement deposit entries describe the deposits only as either deposit or counter credit these descriptions do not aid us in determining whether these deposits were from taxable or nontaxable sources furthermore barnes’s spreadsheet describes the source of these deposits only in vague terms each deposit is described in the spreadsheet as both cash personal funds loans and funds from estate loan repayment barnes did not provide any other explanation of the source of these deposits we are not required to and do not rely on barnes’s self-serving and unsubstantiated testimony see id we are unconvinced that any of these identified deposits were attributable to nontaxable sources accordingly we hold that no adjustments to the irs’s determinations of barnes’s unreported income for or are warranted m summary the table below summarizes our conclusions in part the court’s conclusions regarding the irs’s revised bank-deposit analyses unreported income as determined by irs in revised bank deposit analysis adjustments by court for reimbursements by church in part b adjustments by court for store and merchant refunds in part e adjustments by court for reimbursements from various sources in part f adjustments by court for repayment of loan principal from clients friends and family in part g adjustments by court total unreported income as determined by court pursuant to bank-deposit analysis dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure barnes is not entitled to business-expense deductions for barnes barnes financial services for or in excess of the amounts the irs conceded dollar_figure for and dollar_figure for barnes seeks deductions in excess of the amounts the irs conceded for the following business_expenses for barnes barnes financial services car and truck expenses for and internet expenses for and and supplies expenses for unless otherwise indicated all expenses discussed in this section relate to barnes barnes financial services as described supra the parties previously resolved the tax treatment of all expenses reported on the schedule c for barnes’s financial-consulting work with churches for and in the stipulation of settled issues generally the taxpayer bears the burden of proving that the determinations in the notice_of_deficiency are erroneous rule a welch v helvering u s pincite the irs bears the burden_of_proof for issues for which the taxpayer shows that the requirements of sec_7491 are satisfied higbee v commissioner t c pincite see rolfs v commissioner t c pincite taxpayer bears burden of proving that requirements of sec_7491 have been met with respect to this issue--the availability of various types of business- expense deductions for barnes barnes financial services--barnes has failed to prove that the requirements of sec_7491 have been met therefore barnes bears the burden_of_proof with respect to the disputed business-expense deductions for barnes barnes financial services a car and truck expenses sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business sec_262 disallows deductions for personal living or family_expenses costs incurred in traveling between two places of business may be deductible as ordinary and necessary business_expenses see 335_f2d_496 5th cir aff’g tcmemo_1962_233 the costs of traveling between a taxpayer’s home and work ie commuting expenses are personal and are not deductible business_expenses id pincite 32_tc_947 aff’d 283_f2d_865 sec_1_162-2 income_tax regs sec_6001 requires the taxpayer to maintain records sufficient to establish the amount of each deduction claimed see also sec_1_6001-1 income_tax regs under the so-called cohan_rule if the taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount the court may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his or her own making see 39_f2d_540 2d cir however sec_274 overrides the cohan rule--imposing strict substantiation requirements--with regard to certain expenses see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date these expenses include the expenses of operating passenger automobiles sec_274 any expense with respect to the use of listed_property as defined in sec_280f sec_280f defining listed_property as including passenger automobiles thus the car and truck expense deductions barnes seeks are subject_to the strict substantiation requirements of sec_274 to deduct expenses subject_to the strict substantiation requirements of sec_274 the taxpayer must substantiate elements by one of two methods adequate_records or sufficient evidence corroborating the taxpayer’s own barnes reported deductions for car and truck expenses on both the schedules c for her financial-consulting work and her schedules c for barnes barnes financial services barnes listed vehicle information on her schedule cs for her financial-consulting work for churches ie the date a vehicle was placed_in_service_date the miles she drove the vehicle for business for that year and the total miles she drove the vehicle but she listed no vehicle information on her schedules c for barnes barnes financial services we surmise that barnes intended to report that she used the same vehicle for both her financial-consulting work for churches and for barnes barnes financial services and that she reported the information for the vehicle only on the schedules c for her financial- consulting work for churches the deductibility of the car and truck expenses reported for barnes’s financial-consulting work with churches has been resolved in the stipulation of settled issues although neither the returns nor the record indicates whether the vehicle was a passenger_vehicle barnes and the irs agree that barnes’s reported car and truck expenses for barnes barnes financial services are subject_to the strict substantiation requirements of sec_274 therefore we consider barnes’s car and truck expenses for barnes barnes financial services to be subject_to the strict substantiation requirements of sec_274 statement one element is the amount of the expenses sec_1 5t b temporary income_tax regs fed reg date for the expenses of operating vehicles including passenger automobiles the taxpayer has two options for calculating the expenses of operating the vehicle sec_1 j income_tax regs revproc_2008_72 sec_5 2008_2_cb_1286 revproc_2007_70 sec_5 2007_2_cb_1162 under the first option the taxpayer calculates the actual expenses of using the vehicle for business sec_1_274-5t temporary income_tax regs supra under the second option the taxpayer calculates the expenses of using the vehicle for business by multiplying the business miles driven by a flat mileage rate set by the irs sec_1_274-5 income_tax regs revproc_2008_72 sec dollar_figure a taxpayer generally may deduct an amount equal to the business standard mileage rate times the number of business miles traveled which of these options is chosen by the taxpayer makes a difference as to the elements that must be substantiated if the taxpayer chooses to calculate the expenses of operating a vehicle using the applicable mileage rate then the elements to be substantiated include the mileage of each business use and the total business and nonbusiness mileage during the taxable_year see sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs supra the date of each business use of the vehicle see sec_1_274-5 income_tax regs use of mileage rate does not relieve taxpayer of obligation to substantiate time of business use within meaning of sec_274 sec_1_274-5t temporary income_tax regs supra interpreting time of business use in sec_274 to mean date of use and the business_purpose of each use of the vehicle sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs to meet the adequate_records requirements of sec_274 for vehicle expenses a taxpayer choosing the mileage-rate option must maintain an account book a diary a log a statement of expense trip sheets or similar records and documentary_evidence such as receipts or bills which in combination are sufficient to establish the required elements including the mileage the date and the business_purpose of each business use of the vehicle see sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date the mileage the date and the business_purpose of each business use of the vehicle must be recorded at or near the time of each business use see sec_1_274-5t temporary income_tax regs supra to be considered made at or near the time of each use the record must be made when the taxpayer had full present knowledge of the mileage the date and the business_purpose of each business use of the vehicle see id subdiv ii a a record made weekly is considered to satisfy the full present knowledge requirement see id in the absence of adequate_records sufficient for purposes of sec_274 a taxpayer choosing the mileage-rate option must substantiate each of the elements including the mileage the date and the business_purpose of each business use of the vehicle by sufficient evidence corroborating the taxpayer’s own statement id subpara substantiation by sufficient evidence corroborating the taxpayer’s own statement requires the taxpayer to establish these elements a b y the taxpayer’s own statement whether written or oral containing specific information in detail as to such element and b b y other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date barnes claimed car and truck expense deductions of dollar_figure and dollar_figure on the schedules c for barnes barnes financial services for and respectively in the notice_of_deficiency the irs disallowed these deductions in full in the stipulation of facts the irs conceded that barnes is entitled to deductions for barnes barnes financial services for car and truck expenses of dollar_figure for and dollar_figure for during trial barnes offered two sets of spreadsheets listing her alleged car and truck expenses for barnes barnes financial services for and both were admitted into evidence the first set of mileage spreadsheets contains barnes’s calculations that she is entitled to deductions for barnes barnes financial services for car and truck expenses of dollar_figure for and dollar_figure for the second set of mileage spreadsheets contains barnes’s calculations that she is entitled to deductions for barnes barnes financial services for car and truck expenses of dollar_figure for and dollar_figure for barnes explained during trial that the difference between the second set of mileage spreadsheets and the first is that the second omits some of the trips listed in the first that the irs disputed as to deductibility from this explanation we conclude that barnes concedes that expenses for the trips removed from the first set of mileage spreadsheets are nondeductible thus it is the second set of mileage spreadsheets that presents barnes’s position as of the trial for each trip the second set of mileage spreadsheets describes the date of each trip the starting point and destination for each trip eg drove from baytown her accounting job for robert half at the exxon mobil refinery in baytown to office barnes barnes financial services’s office in houston the miles driven on each trip and the amount of the annual expense incurred on the basis of standard mileage ratesdollar_figure most of the listed trips are from barnes’s accounting job for robert half at the exxon mobil refinery in baytown to barnes barnes financial services’s office in houston a 36-mile trip other trips are listed in the second set of mileage spreadsheets as well in total the second set of mileage spreadsheets states that it appears that this amount is equal to the miles driven multiplied by the standard mileage rate which wa sec_50_5 cents per mile for the first six months in revproc_2007_70 sec_2 2007_2_cb_1162 cents per mile for the last six months in irs announcement 2008_2_cb_114 and cents per mile for revproc_2008_72 sec_2 2008_2_cb_1286 barnes drove big_number business miles in and big_number business miles in in her post-trial briefs barnes concedes that expenses for trips from her church to the office of barnes barnes financial services are nondeductible she claims that after accounting for this concession her deductible car and truck expenses are dollar_figure for compared to dollar_figure in the second set of mileage spreadsheets and dollar_figure for compared to dollar_figure in the second set of mileage spreadsheets it appears that barnes did not create the second set of mileage spreadsheets contemporaneously with the trips they purport to record the second set of mileage spreadsheets is not dated and barnes did not testify as to when she prepared the mileage spreadsheets attached to the first set of mileage spreadsheets were two blank calendars that had been printed from the website http www timeanddate com on date these calendars were not attached to the second set of mileage spreadsheets but the second set was a revised version of the first set and therefore the second set postdates the first set that means that the second set of mileage spreadsheets was prepared sometime after the two calendars attached to the first set of mileage spreadsheets were printed ie date which is several years after the trips in question the record does not indicate what information barnes used to compile the first or second set of mileage spreadsheets it is implausible that five to six years after the alleged business trips took place barnes had full present knowledge of the dates of the trips the miles traveled or the business_purpose of these trips see sec_1 5t c ii a temporary income_tax regs supra the mileage spreadsheets therefore were not prepared at or near the time of the trips the spreadsheets were meant to record the mileage spreadsheets are therefore not adequate_records of the trips id barnes provided no evidence to corroborate her mileage spreadsheets therefore there is insufficient evidence corroborating barnes’s own statement ie the mileage spreadsheets see id subpara i barnes’s mileage spreadsheets do not satisfy the strict substantiation requirements of sec_274 accordingly we hold that barnes is not entitled to deductions for barnes barnes financial services for car and truck expenses beyond the amounts the irs conceded in the stipulation of facts ie dollar_figure for and dollar_figure for b internet internet expenses have been characterized as utility expenses rather than expenses related to the use of listed_property such as computer equipment see verma v commissioner tcmemo_2001_132 slip op pincite so characterized internet expenses are not governed by the strict substantiation rules of section d therefore pursuant to the cohan_rule the amount of deductible internet expenses can be estimated by a court provided however that the court has a reasonable basis for making an estimate of the amount of the expense related to business use see 85_tc_731 estimate must have reasonable evidentiary basis at trial and in her post-trial briefs barnes contends that she is entitled to business-expense deductions for barnes barnes financial services of dollar_figure in each of and for expenses she incurred for internet service at her personal_residence barnes did not claim an internet-expense deduction on any of the schedules c attached to her or tax_return and barnes did not raise a claim to internet-expense deductions in her petition however the irs does not contend that this failure to plead the deductibility of internet expenses bars the court from considering the issue the irs does not appear to dispute that barnes actually paid dollar_figure in both and for internet service at her personal_residence the irs contends that barnes has not shown that she used the internet at her personal_residence for business purposes and accordingly is not entitled to a business- expense deduction for these expenses barnes testified that she used the internet at her personal_residence for business purposes ie conducting research and transmitting tax returns and for personal purposes however barnes did not provide us with a reasonable evidentiary basis for estimating the portion of time that the internet at her personal_residence was used for business purposes accordingly we hold that barnes is not entitled to a deduction for barnes barnes financial services for any portion of her home internet expenses for or see id pincite estimate must have reasonable evidentiary basis c supplies barnes claimed a supplies-expense deduction of dollar_figure on the schedule c for barnes barnes financial services for the schedule c did not include an itemized list of the supplies expenses in the notice_of_deficiency the irs allowed a deduction of dollar_figure the notice_of_deficiency did not indicate which particular supplies expenses corresponded to the dollar_figure allowance in the stipulation of facts the irs agreed that barnes was entitled to a supplies-expense deduction for barnes barnes financial services of dollar_figure the stipulation of facts itself did not indicate which particular supplies expenses corresponded to the dollar_figure concession however the irs would clarify this during trial as explained below at trial barnes asserted that she is entitled to a total supplies-expense deduction of dollar_figure for barnes barnes financial services for barnes produced a spreadsheet listing a total of expenses that she claimed to have paid_or_incurred for business supplies for barnes barnes financial services during expenses listed on this spreadsheet were for among other things a dvd player toner supplies earphones business equipment property taxes and software the sum of the expenses listed on the spreadsheet is dollar_figure pursuant to an agreement of the parties made on the record at trial the court treats this spreadsheet as if barnes had testified to the information contained in the spreadsheetdollar_figure as explained above the irs has agreed in the stipulation of facts that barnes is entitled to a supplies-expense deduction of dollar_figure at trial the irs stated that the dollar_figure concession is based in part on its concession that of the expenses on barnes’s spreadsheet are deductible the total expense in her post-trial briefs barnes continued to assert that she is entitled to a total supplies-expense deduction of dollar_figure for barnes barnes financial services for in barnes’s first post-trial brief she also included the number dollar_figure in a table that lists the amount she claims she is entitled to deduct for supplies for barnes did not explain this number or itemize this amount this agreement is similar to the agreement with respect to another spreadsheet prepared by barnes with respect to her alleged sources of nontaxable deposits we described that agreement supra note corresponding to these expenses is dollar_figure this leaves dollar_figure of the dollar_figure concession unaccounted for it is unnecessary for us to consider the deductibility of the expenses the irs concedes are deductible our task is instead to determine the deductible amount of the unconceded expenses if this amount exceeds the remaining irs concession of dollar_figure then barnes is entitled to a supplies-expense deduction greater than the dollar_figure amount of the irs concession below is the information in barnes’s spreadsheet with the disputed expenses in bold date payee description amount date date date date date date date coastal teacher acme business staples office depot office depot quill corp quill corp date date walmart sam’s club amegy harris county supplies business cards supplies supplies copy paper tax forms w-2 6-pt laser tax forms laser link software and forms supplies business equipment property taxes date proseries software sales pay per return - business return dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure is dollar_figure date date date date date date date earphones supplies toner apple store apple store office depot proseries software sales pay per return - business return proseries software sales pay per return - business return proseries software sales pay per return - business return office depot norton virus protection software and envelopes norton virus protection software renewal date norton software date date date date date date date date date date date date date date date proseries software sales pay per return - business return proseries software sales pay per return - business return proseries software sales pay per return - business return proseries software sales pay per return - business return office depot office depot office depot dollar tree stores hied software co best buy micro electron binding combs presentation envelopes business card stock pens for office microsoft office enterprise software palm pilot to store tax contacts and data storage system haier dvd player for training target proseries software sales proseries professional edition fedex kinko’s apple store copies glare screen dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date date date date date date date date date date date date date no date given date surge protectors for office proseries software sales pay per return - business return proseries software sales pay per return - business return target proseries software sales pay per return - business return city office supply staples quill corp office depot quill corp gbc proseries software sales pay per return - business return target quill corp office supplies office organizers binding covers toner matte texture binding spines binding supplies batteries lsr link software tax forms binding spines toner office depot proseries software sales pay per return - business return total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we proceed to determine which if any of the disputed supplies expenses are deductible under sec_162 these correspond to the bolded entries in the last table as an initial matter we conclude that the second entry of dollar_figure from the apple store was a duplicate accordingly barnes is not entitled to a deduction for the second dollar_figure entry we also conclude that barnes is not entitled to a deduction for the dollar_figure expense at office depot because the receipt indicates that this expense was subsequently refunded to barnes the remaining expenses total dollar_figure the record contains corroborating evidence of payment in the form of evidence other than the spreadsheet such as receipts or copies of checks of only dollar_figure out of this dollar_figure amount barnes did not provide corroborating evidence of payment for the remaining dollar_figure amount ie dollar_figure dollar_figure we are not required to and do not rely on barnes’s self- serving and unsubstantiated testimony through the form of her spreadsheet to establish that the uncorroborated dollar_figure in disputed expenses was paid_or_incurred by barnes see tokarski v commissioner t c pincite therefore we find by a preponderance_of_the_evidence that barnes paid only dollar_figure out of the dollar_figure amount the documentary_evidence for these dollar_figure in purchases is a check for dollar_figure written to office depot for a purchase that according to the spreadsheet was for supplies a receipt for dollar_figure from the apple store for earphones a receipt for dollar_figure from target that according to the spreadsheet was for a dvd player a receipt for dollar_figure from the apple store for a protective phone screen and a receipt for dollar_figure for batteries from target the documentary_evidence shows that the items were purchased but does not show that they were purchased for business purposes the mere fact that an item was purchased does not mean the expense is deductible under sec_162 the expense must be an expense of barnes’s business and not a personal_expense see sec_162 sec_262 the sole purchase listed above about which barnes testified with any specificity was the dvd player she purchased from target for dollar_figure the irs does not appear to contest whether barnes actually incurred an expense of dollar_figure for this dvd player the irs disputes the deductibility of this expense because it argues that barnes purchased the dvd player for personal rather than business purposes at trial barnes testified that she bought the dvd player in order to do continuing-education units for training purposes and because i didn’t have a dvd player on my television or in my home we do not know where barnes kept the dvd player she may have kept it at her house without knowing the location of the dvd player it is difficult to say that barnes did not buy and use the dvd player for substantial personal_use we conclude on the basis of the record that this was a personal expensedollar_figure for the remainder of the dollar_figure amount barnes failed to prove that these were business_expenses given the record we are unable to determine the business_purpose of her purchase of s upplies earphones a protective phone screen or batteries without this knowledge it is difficult to say that barnes did not purchase these items for personal_use barnes has failed to prove by a preponderance_of_the_evidence that these expenses were business_expenses and she is therefore not entitled to a business-expense deduction for them barnes has failed to prove by a preponderance_of_the_evidence that she is entitled to deductions for any of the disputed supplies expenses for barnes barnes financial services for accordingly we hold that she is not entitled to a deduction for supplies expenses for barnes barnes financial services for in excess of the dollar_figure the irs already conceded in the stipulation of facts we note that although the irs does not contend that the dvd player is listed_property it appears that a tenable argument could be made that a dvd player is property of a type generally used for purposes of entertainment recreation or amusement see sec_280f if a dvd player were listed_property then deductions for the expense of a dvd player would be subject_to the strict substantiation requirements of sec_274 see sec_274 barnes is not entitled to charitable-contribution deductions for or in excess of the amounts allowed in the notice_of_deficiency dollar_figure for and dollar_figure for sec_170 allows a deduction for any charitable_contribution made by the taxpayer during the taxable_year a charitable_contribution is defined as a contribution or gift to or for_the_use_of a charitable_organization sec_170 one type of charitable_contribution is donating money or property directly to a charitable_organization a second type of charitable_contribution is placing money or property in trust for a charitable_organization such a transfer is pursuant to sec_170 a contribution for_the_use_of a charitable_organization see 495_us_472 a third type of charitable_contribution may arise when a taxpayer performing services for a charitable_organization incurs unreimbursed expenses sec_1_170a-1 income_tax regs is consistent with this stating no deduction is allowable under sec_170 for a contribution of services however unreimbursed expenditures made incident to the rendition of services to an organization contributions to which are deductible may constitute a deductible contribution the expenses of rendering services are deductible because they constitute contributions to the charitable_organization in the words of sec_170 136_tc_515 ndollar_figure sec_170 provides that n o deduction shall be allowed under sec_170 for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of sec_170 sec_170 requires a donee organization’s written acknowledgment to state the amount contributed indicate whether the donee organization provided any goods or services in consideration in whole or in part for the contribution and include a description and good-faith estimate of the value of any goods or services provided by the donee organization sec_170 provides that a written acknowledgment is considered contemporaneous if it was obtained by the taxpayer on or before the earlier of the date the taxpayer filed the original return for the taxable_year of the contribution or the due_date including extensions for filing the original return for the year see also sec_1_170a-13 income_tax regs pursuant to sec_1_170a-13 income_tax regs a taxpayer who incurs unreimbursed sec_170 provides that a taxpayer is relieved of the obligation to substantiate his or her contribution with the contemporary written acknowledg- ment required by sec_170 if the donee organization reports the contribu- tion on a return filed in accordance with the regulations barnes does not assert and the evidence in the record does not suggest that williams temple church filed any such return therefore this exception is inapplicable here expenses incident to the rendition of charitable services is treated as having obtained a contemporaneous written acknowledgment of the contributed expenses in satisfaction of the requirements of sec_170 if the taxpayer has adequate_records to substantiate the amount of the expenditures and acquires a contemporaneous written acknowledgment from the donee organization containing a a description of the services provided by the taxpayer b a statement of whether the donee organization provides any goods or services in consideration in whole or in part for the unreimbursed expenditures and c a description and good-faith estimate of the value of any goods or services provided by the donee organization generally the taxpayer bears the burden of proving that the determinations in the notice_of_deficiency are erroneous rule a welch v helvering u s pincite however the irs bears the burden_of_proof on issues for which the taxpayer shows that the requirements of sec_7491 are satisfied higbee v commissioner t c pincite see rolfs v commissioner t c pincite taxpayer bears burden of proving that requirements of sec_7491 have been met with respect to this issue--the availability of charitable-contribution deductions--we conclude that barnes has failed to prove that the requirements of sec_7491 have been met therefore barnes bears the burden_of_proof with respect to the charitable-contribution deductions d on the schedule a attached to her tax_return barnes claimed a total charitable-contribution deduction of dollar_figure because the schedule a did not contain an itemized list of contributions we cannot tell what contributions form the dollar_figure total in the notice_of_deficiency the irs allowed a charitable- contribution deduction of dollar_figure for because the notice_of_deficiency did not itemize any particular contributions we cannot tell which contributions were determined to be deductible as part of the dollar_figure total however at trial the irs conceded that the court should treat the notice_of_deficiency as having determined that barnes was entitled to a deduction of dollar_figure for a church trip costing dollar_figure and as having determined that barnes was entitled to a deduction of dollar_figure for charitable_contributions unrelated to the church trip the irs further stated that even though it considered the dollar_figure allowance of a deduction for the church trip in the notice_of_deficiency to be an error it would not contest the deductibility of the dollar_figure also the irs stated that it does not contest the deductibility of the dollar_figure of charitable_contributions unrelated to the church trip the only contribution for which barnes seeks a deduction besides the amounts allowed in the notice of deficiency is the remaining dollar_figure cost of the church trip our task therefore is to determine how much if any of the total dollar_figure cost of this church trip barnes may deduct if the deductible portion of this dollar_figure cost exceeds dollar_figure then barnes’s charitable-contribution deduction for would exceed the dollar_figure allowed in the notice_of_deficiency barnes visited dar es salaam tanzania and nairobi kenya on the trip the trial record contains descriptions of the sites that she visited as well as numerous photographs presumably taken during site visits part of the trip consisted of visits to orphanages and schools however barnes also went on at least one safari during this trip barnes paid dollar_figure to genesis travel for the trip the trip was organized by williams temple church in exchange for her dollar_figure payment barnes received airplane tickets meals_and_lodging the irs does not contest whether barnes made this dollar_figure payment for the church trip in rather the irs argues that parts of this trip were personal and that barnes has not provided a contemporaneous written acknowledgment from the donee organization williams temple church that satisfies sec_170 barnes did not contribute money or property directly to williams temple church for this trip instead she paid a third party genesis travel for the expenses associated with this trip thus barnes is entitled to a charitable-contribution deduction only if these expenses were in the words of sec_1_170a-1 income_tax regs expenditures made incident to the rendition of services to williams temple church we assume arguendo that at least part of the trip was incident to the rendition of services to williams temple church and therefore a portion of the expenses of the trip would generally be considered deductible as expenses_incurred by a church member on a church trip see eg 60_tc_988 however even under this favorable assumption barnes would still need to satisfy the contemporaneous written acknowledgment requirement in her post-trial brief barnes alleges without citing any part of the record that she provided adequate substantiation under sec_170 to deduct the cost of this trip the trial record contains a letter from williams temple church to the irs which states that barnes paid dollar_figure to go on this trip this letter does not contain a description of the services provided by barnes a statement of whether or not williams temple church provide d any goods or services in consideration in whole or in part for the unreimbursed expenditures or a description and good_faith estimate of the value of any goods or services provided by williams temple church see sec_1 170a- f income_tax regs therefore the contents of this letter fail to meet the requirements of a contemporaneous written acknowledgment for purposes of sec_1_170a-13 income_tax regs furthermore this letter does not state w hether the donee organization provided any goods or services in consideration in whole or in part or provide a description and good_faith estimate of the value of any goods or services provided by the donee organization or if such goods or services consist solely of intangible religious benefits a statement to that effect see sec_170 and iii therefore the contents of this letter also fail to meet the requirements of a contemporaneous written acknowledgment set forth by sec_170 and lastly this letter is dated date the due_date for barnes to file her tax_return was date and she filed her return on date the earlier of these two dates is date therefore pursuant to sec_170 the date by which barnes was required to obtain a written acknowledgment from williams temple church was date this letter dated date is not a contemporaneous written acknowledgment under sec_170 barnes failed to substantiate her dollar_figure payment for the church trip with a contemporaneous written acknowledgment from williams temple church as required by sec_170 therefore barnes is not entitled to a charitable- contribution deduction for this payment see sec_170 accordingly we hold that barnes is not entitled a charitable-contribution deduction for in excess of the dollar_figure allowed by the irs in the notice_of_deficiency e barnes reported a charitable-contribution deduction of dollar_figure on the schedule a attached to her tax_return in the notice_of_deficiency the irs allowed a charitable-contribution deduction of dollar_figure for at trial and in her post-trial briefs barnes contends that she is entitled to a charitable-contribution deduction of dollar_figure for without explaining how this number was calculated or why it is greater than the amount she reported on her tax_return in her post-trial briefs her contention is found in the following statement the issue remains whether petitioner is entitled to schedule a deductions for contributions in the amount of dollar_figure and dollar_figure for the years and respectively rather than dollar_figure and dollar_figure as reported from the audit analysis emphasis added also in her post-trial briefs barnes claims during the court hearing the irs conceded the amount claimed ie dollar_figure trans p this is incorrect at no point has the irs conceded that barnes is entitled to a deduction for charitable_contributions in excess of the dollar_figure allowed in the notice_of_deficiency for the irs has consistently asserted through the course of this litigation that barnes is entitled to a charitable-contribution deduction of only the dollar_figure allowed in the notice_of_deficiency the trial record contains pages of copies of cashed checks identified as exhibit 9-j adduced by barnes in an attempt to substantiate her charitable_contributions for the parties stipulated that exhibit 9-j consists of copies of cancelled checks which petitioner claims are charitable_contributions for the checks in exhibit 9-j total dollar_figure which is dollar_figure more than the dollar_figure that the irs allowed in the notice_of_deficiency most of these checks were written to various churches including williams temple church barnes must prove entitlement to deduct at least dollar_figure in order to be allowed a deduction of even one dollar more than the dollar_figure deduction allowed in the notice_of_deficiency we easily conclude that at least dollar_figure of the dollar_figure in checks fails to satisfy the requirements of sec_170 for charitable- contribution deductions this dollar_figure is the total of checks in the following amounts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure paid to williams temple church totaling dollar_figure a check for dollar_figure paid to save africa’s children a check for dollar_figure paid to holy redeemer a check for dollar_figure paid to southern california first a check for dollar_figure paid to the order of cash and unaccompanied by corroborating evidence that the payment was made to a charitable_organization and a check for dollar_figure to texas southeast first barnes did not provide the required contemporaneous written acknowledgment by the relevant donee organization of any of the alleged contributions listed above all of which exceed dollar_figure see sec_170 once these dollar_figure worth of checks is removed from the larger set of dollar_figure barnes is left with only dollar_figure in checks for which a charitable-contribution deduction could be taken even if a deduction were available for this dollar_figure it falls well short of the dollar_figure deduction already allowed by the irs in the notice_of_deficiency barnes failed to prove by a preponderance_of_the_evidence that she is entitled to a charitable-contribution deduction for beyond the amount allowed by the irs in the notice_of_deficiency accordingly we hold that barnes is not entitled to a charitable-contribution deduction for in excess of the dollar_figure allowed by the irs in the notice_of_deficiency barnes is not entitled to rental-property-expense deductions that is deductions for the expenses of owning rental property for or except that barnes is entitled to a dollar_figure deduction for real-property taxes for sec_212 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income such as rental property sec_280a provides sec_280a general_rule --except as otherwise provided in this section in the case of a taxpayer who is an individual no deduction otherwise allowable under this chapter ie chapter of the code which includes sec_212 shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence sec_280a provides sec_280a exception for interest taxes casualty losses etc --subsection a shall not apply to any deduction allowable to the taxpayer without regard to its connection with his trade_or_business or with his income-producing activity sec_164 allows a deduction for certain taxes including state and local property taxes regardless of whether the taxes were paid_or_incurred in connection with a trade_or_business or income-producing activity see tschetter v commissioner tcmemo_2003_326 slip op pincite therefore sec_280a does not limit deductions for property taxes see sec_164 sec_280a didonato v commissioner tcmemo_2013_11 at the durham drive property includes a dwelling_unit within the meaning of sec_280a see sec_280a a dwelling_unit for purposes of sec_280a includes a house and all structures or other_property appurtenant to such house a dwelling_unit is used by the taxpayer as a residence during the taxable_year if the taxpayer uses it for personal purposes for more than the greater of a days during the taxable_year or b of the number of days during the taxable_year that the unit is rented at a fair rental value sec_280a and b a taxpayer is deemed to have used a dwelling_unit for personal purposes for each day that the unit is used by another individual who pays rent for the day below fair rental value sec_280a whether a dwelling_unit is rented for fair rental value is determined by considering the facts and circumstances of each case sec_280a including comparable rents in the area see eg langley v commissioner tcmemo_2013_22 at barnes reported rental income and expenses for the durham drive property on the schedule e of her tax_return and the schedule e of her tax_return for barnes reported rents received for the durham drive property of dollar_figure and total expenses for the durham drive property of dollar_figure and claimed a net rental-property loss of dollar_figure ie dollar_figure dollar_figure for barnes reported rents received for the durham drive property of dollar_figure and total expenses for the durham drive property of dollar_figure including dollar_figure for property taxes and claimed a net rental-property-loss of dollar_figure ie dollar_figure dollar_figure in the notice_of_deficiency the irs disallowed all rental-property- expense deductions barnes claimed for both and and re- characterized the amounts barnes reported as rental income for both dollar_figure and dollar_figure as barnes’s other income instead of as rental income generally the taxpayer bears the burden of proving that the determinations in the notice_of_deficiency are erroneous rule a welch v helvering u s pincite the irs bears the burden_of_proof for issues for which the taxpayer shows that the requirements of sec_7491 are satisfied higbee v commissioner t c pincite see rolfs v commissioner t c pincite taxpayer bears burden of proving that requirements of sec_7491 have been met with respect to the tax treatment of barnes’s rental income and expenses for the durham drive property we conclude that barnes has failed to prove that the requirements of sec_7491 have been met therefore barnes bears the burden_of_proof with respect to the rental-property-expense deductions at trial barnes presented documentary proof of payment for expenses related to the durham drive property of only dollar_figure for and dollar_figure for in her post-trial briefs barnes continued to claim that she was entitled to rental-property-expense deductions of dollar_figure and dollar_figure for and respectively the amounts she had reported on her tax returns the irs contends that sec_280a bars barnes from deducting expenses attributable to the durham drive property because according to the irs the rent barnes charged to her tenant a cousin named timothy dixon was below the fair-rental value of the property the irs raises no other argument that the deductions barnes claimed as the expenses of the durham drive property should be disallowed as discussed supra barnes inherited a interest in the durham drive property from her father upon his death in cassandra mallett barnes’s sister inherited the other interest in the durham drive property her father’s will gave barnes the option to buy her sister’s ownership_interest in the durham drive property for dollar_figure but barnes did not buy her sister’s ownership_interest in the durham drive property until thus at all times during the and tax years barnes and her sister each held a interest in the durham drive property barnes rented the durham drive property to her cousin timothy dixon during and she charged dixon dollar_figure per month in rent at dollar_figure per month dixon should have paid dollar_figure in each year but barnes received from dixon rent of only dollar_figure for and dollar_figure for despite dixon’s failure to pay the full rent barnes never began eviction proceedings against him the evidence at trial demonstrates that the durham drive property was worth at least dollar_figure in and as we have said barnes bears the in the notice_of_deficiency the irs consistent with the amounts reported on barnes’s tax returns included in barnes’s income the total rents that barnes received for the durham drive property--dollar_figure for and dollar_figure for barnes did not argue that she should include only of the rents in her income because her sister owned of the property in and therefore we sustain the irs’s uncontested determinations consistent with barnes’s tax returns that of the rents received for the durham drive property are includible in barnes’s income neither party takes a position regarding the value of the durham drive property but several documents were provided at trial and admitted into evidence that relate to the value of the durham drive property according to electronic printouts from the website http www hcad org records the value of the durham drive property both the land and the structure was dollar_figure as of both date and according to a document titled duplicate tax receipts from the harris county tax assessor-collector the tax value of the durham drive property was dollar_figure in and according to the summary page for an insurance_policy that barnes purchased for the durham drive property from farmers insurance exchange the value of the durham drive property was estimated to be dollar_figure in and dollar_figure in although it is true that barnes bought her sister’s one-half interest in the durham drive property in for dollar_figure this purchase between sisters is not continued burden of proving the fair rental value of durham drive property see rule a although barnes attempted to explain that she had to rent out the durham drive property at a low rent because of damage to the house she did not give details regarding the damage the alleged damage is not readily discernable from the pictures she introduced we do not know how much it would have cost barnes or any tenant to repair the alleged damage if it would have cost very little to repair the damage then the damage would not have justified a substantial reduction in rent additionally there is no evidence in the record of the market rent for houses comparable to the durham drive property damaged or undamaged the rent barnes charged dixon dollar_figure per month or dollar_figure on an annualized basis is relatively low compared to the dollar_figure value of the house we are unwilling to ascribe the seemingly low rent either to the damage to the house or to prevailing market conditions for the foregoing reasons we conclude that barnes failed to prove that the durham drive property was rented for a fair rental value at any point during or to determine whether barnes used the durham drive property as a residence during each taxable_year we first calculate the number of days she used continued a reliable guide to the value of the durham drive property the property for personal purposes during each year because dixon used the property every day during each of the years and because dixon did not pay fair rental value for any of these days barnes is deemed to have used the property for personal purposes on all days of each year see sec_280a next we compute the greater of a days and b of the number of days during each year for which the property was rented at a fair rental value sec_280a the property was rented at a fair rental value during days of each year the greater of days and days is days the number of days each year barnes used the property for personal purposes--365 days--is greater than days therefore barnes used the durham drive property as a residence during each taxable_year barnes cannot deduct expenses with respect to the durham drive property with a potential exception in this case for property taxes see sec_280a and b sec_280a provides that sec_280a a shall not apply to any deduction allowable to the taxpayer without regard to its connection with his trade_or_business or with his income-producing activity sec_164 allows a deduction for certain taxes including state and local property taxes regardless of whether they were paid_or_incurred in connection with a trade_or_business or income-producing activity see tschetter v commissioner slip op pincite therefore sec_280a does not limit deductions for property taxes see sec_164 sec_280a didonato v commissioner at accordingly even though we hold that barnes used the durham drive property as a residence during each year barnes might still be entitled to deduct the property taxes that she paid for the durham drive property for each tax_year at issue for barnes paid no property taxes or any other expenses of the type that would not be barred by sec_280a for the durham drive property for barnes reported payment of dollar_figure in property taxes for the durham drive property the irs fully disallowed deductions for the reported rental expenses dollar_figure for reported on barnes’s schedule e for the durham drive property which included the dollar_figure in property taxes for the durham drive property therefore the irs disallowed any deduction for property taxes for the durham drive propertydollar_figure barnes reported dollar_figure of property taxes as a deduction on schedule e the attachment on which she reported the income and expenses of the durham drive property barnes also reported dollar_figure of real-estate taxes as a deduction on schedule a to her return but the return does not describe these taxes thus the return does not explain which property the dollar_figure in taxes relates to the notice_of_deficiency allowed the entire dollar_figure as a deduction the irs does not argue that the dollar_figure barnes paid in property taxes on the durham drive property in was part of the dollar_figure deduction reported by barnes on her schedule a and disallowed by the notice_of_deficiency the trial record contains a check for dollar_figure for property taxes for the durham drive property that barnes paid in we find that barnes paid dollar_figure for property taxes for the durham drive property in sec_164 allows a deduction for state and local property taxes accordingly we hold that barnes is entitled to deduct the dollar_figure in property taxes that she paid for the durham drive property in dollar_figure barnes is liable for section-6662 a accuracy-related_penalties for and in the notice_of_deficiency the irs determined that barnes was liable for accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively the irs contends that barnes’s underpayment_of_tax for each of these years is attributable to negligence or alternatively to a substantial_understatement_of_income_tax sec_6662 imposes a penalty on an underpayment_of_tax attributable to any of the causes listed in subsection b these causes include n egligence or disregard of rules or regulations and a ny substantial_understatement_of_income_tax sec_6662 and an understatement of barnes was only a owner of the durham drive property in but the irs does not argue that the dollar_figure deduction should be reduced by accordingly income_tax generally is the excess of i the amount of the tax required to be shown on the return for the taxable_year over ii the amount of the tax imposed which is shown on the return sec_6662 a substantial_understatement_of_income_tax is defined as any understatement exceeding the greater of i percent of the tax required to be shown on the return for the taxable_year or ii dollar_figure sec_6662 the penalty under sec_6662 does not apply if the taxpayer can demonstrate that the taxpayer had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment sec_6664 with respect to any penalty sec_7491 imposes the burden of production on the irs higbee v commissioner t c pincite this requires the irs to come forward with evidence indicating that it is appropriate to impose the relevant penalty sec_7491 higbee v commissioner t c pincite once the irs has met this burden the taxpayer bears the burden of proving that the penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith higbee v commissioner t c pincite whether substantial understatements of income_tax exist and if so in what amounts will depend upon the recalculation of barnes’s and tax_liabilities given the stipulations and concessions made by the parties and the holdings reached in this opinion we leave these calculations to the parties under rule regardless of whether her underpayments were due to substantial understatements of income_tax we hold that they were due to barnes’s negligence for the years in issue we conclude that barnes acted negligently by failing to keep adequate books_and_records and by not exercising reasonable care in determining her proper tax_liabilities see sec_1_6662-3 income_tax regs barnes was unable to substantiate the business_expenses charitable_contributions and nearly all of the rental losses that the irs disallowed and disputed at trial barnes claimed schedule-c deductions that were personal such as her home internet expenses or not supported by adequate documentation such as her claimed car and truck expenses the mileage spreadsheets that barnes adduced in an attempt to substantiate her claimed car and truck expenses lacked credibility and reliability in sum barnes was negligent in complying with her income_tax obligations barnes asserts a defense to the section-6662 a penalties on the basis of reasonable_cause and good_faith see sec_6664 in her post-trial briefs barnes alleges that i n preparing her tax returns the petitioner ie barnes specifically consulted irs publications and the petitioner introduced as evidence receipts for almost every expense deducted however if any receipts were missing the petitioner provided proof that the expenses herein dispute were paid whether with bank statements or credit card statements barnes’s underpayments did not result from any apparent misunderstanding of the tax laws but rather from her failure to substantiate expenses underlying claimed deductions with adequate_records barnes failed to provide adequate_records substantiating most of the disputed business_expenses charitable_contributions and rental losses barnes is an accountant with decades of experience preparing federal income-tax returns she knew or should have known that she was required to maintain adequate_records to support the various tax positions that she reported because of her failure to do so we hold that barnes has not shown that her underpayment_of_tax for or was due to reasonable_cause and good_faith for the foregoing reasons we conclude that barnes has not established a defense to and is liable for the sec_6662 accuracy-related_penalties for and in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
